DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (Pub. No. US 2019/0064378) (hereinafter Liu).
As per claim 1, Liu teaches obtaining measured data for a subsurface region (see paragraph [0007]); obtaining prior subsurface data for the subsurface region (see paragraphs [0055]-[0057]); training an autoencoder with the measured data to learn data space representations and generate a data space encoder (see Fig. 6, fully Convolutional Neural Network comprises an autoencoder where Input Space, X is processed by F(WE, X)), training the autoencoder with the prior subsurface data to learn model space representations and generate a model space decoder (see Fig. 6, fully Convolutional Neural Network comprises an autoencoder where Output Space, Y is generated by F(WD, Z)); forming an augmented forward model with the model space decoder, the data space optimizing the value of the parameters to minimize a discrepancy measure based on comparing network predictions with the training material provided by the user”).
As per claim 2, Liu further teaches that the measured data comprises at least one of: data acquired from a geophysical survey of the subsurface region; data from a data library; and synthetic data (see paragraphs [0007]-[0010]).
As per claim 3, Liu further teaches that the prior subsurface data comprises at least one of: subsurface geophysical models; subsurface images; analog subsurface geophysical models; analog subsurface images; well logs; estimates of values of geophysical properties as a function of depth in the subsurface region; and data from a subsurface library (see paragraphs [0010], [0042], [0054], [0055] and [0068]).
As per claim 4, Liu further teaches that the inversion problem comprises at least one of: full-wavefield inversion; seismic tomography; gravity inversion; magnetic inversion; and electromagnetic inversion (see paragraphs [0054]-[0055], “using a specific variant of stochastic gradient descent optimization”).
As per claim 5, Liu further teaches that solving the inversion problem comprises at least one of: a global optimization method; and a gradient-based optimization method (see paragraphs [0054]-[0055], “using a specific variant of stochastic gradient descent optimization”).
As per claim 6, Liu further teaches that an objective functional of the inversion problem is formulated in a super attribute space of the augmented forward model (see paragraph [0060], output label map).
As per claim 7, Liu further teaches that an objective functional of the inversion problem includes regularization terms in a super parameter space of the augmented forward model and a discretized space of the physics-based forward model (see paragraphs [0046], [0047] and [0054], “feature maps”).
As per claim 8, Liu further teaches that the model space decoder and the data space encoders comprise variational autoencoders (see paragraphs [0054], [0059] and [0061]).
As per claim 9, Liu further teaches that the autoencoder comprises a generative-adversarial network (i.e. “comparing network predictions with the training material ”), the data space encoder corresponds to a generative model of the generative-adversarial network(i.e. “optimizing the value of the parameters to minimize a discrepancy measure based on comparing network predictions with the training material”), and the model space decoder corresponds to a discriminator model of the generative-adversarial network (i.e. the model includes “a number of standard loss functions used in machine learning such as pixel/voxel wise losses (“squared loss”, “absolute loss”, “binary cross-entropy”, “categorical cross entropy”) and losses that look at larger regions such as “adversial loss”” (see paragraph [0054]).
As per claim 10, Liu further teaches that the model space decoder and the data space encoder comprise combined variational autoencoders and generative-adversarial network models (see paragraphs [0054], [0059] and [0061]).
As per claims 11 and 12, Liu further teaches that the trainings are based on at least one of: convolutional neural network architectures; and densely-connected network architectures (see paragraph [0054]).
As per claim 13, Liu further teaches that the inversion solution comprises proposed subsurface geophysical models (see paragraph [0055]).
As per claim 14, Liu further teaches utilizing the inversion solution to manage hydrocarbons (see paragraph [0075]). 
As per claim 25, Liu further teaches obtaining measured data for a subsurface region; obtaining prior subsurface data for the subsurface region (see paragraph [0007]); training an autoencoder with the measured data to learn data space representations and generate a data space encoder (see Fig. 6, fully Convolutional Neural Network comprises an autoencoder where Input Space, X is processed by F(WE, X)); training the autoencoder with the prior subsurface data to learn model space representations and generate a model space decoder (see Fig. 6, fully Convolutional Neural Network comprises an autoencoder where Output Space, Y is generated by F(WD, Z)); forming an augmented forward model with the model space decoder, the data space encoder and a physics-based forward model (see paragraphs [0047], [0048] and [0054]-[0057]); solving an inversion problem with the augmented forward model to generate an inversion solution comprising a proposed geophysical model (see paragraphs [0054]-[0063], examiner considers solving an inversion problem by “optimizing the value of the parameters to minimize a discrepancy measure based on comparing network predictions with the training material provided by the user”); and generating an image of the proposed geophysical model (see paragraph [0049] and Fig. 6).

Allowable Subject Matter
3.	Claims 15-24 are allowed.
4.	The following is a statement of reasons for the indication of allowable subject matter:  
Claim 15 is allowed because Liu et al. (Pub. No. US 2019/0064378) disclose a fully Convolutional Neural Network that comprises an autoencoder, where Input Space, X is processed by F(WE, X) and a decoder, where Output Space, Y is generated by F(WD, Z) The fully Convolutional Neural Network solve an inversion problem by obtaining geophysical data from a survey of a subsurface region; and extracting, with a computer, a feature probability volume by processing the geophysical data with one or more fully convolutional neural networks, which are trained to relate the geophysical data to at least one subsurface feature. The network can learn millions of parameters and optimize the value of the parameters to minimize a discrepancy measure based on comparing network predictions with the training material. Liu also teaches that Convolutional neural networks are a class of deep neural networks that are particularly suited to processing spatial data, where deep neural networks (DNN) are built on the premise that they can be used to replicate any arbitrary continuous functional relationships including nonlinear relationships. DNNs can include “layers” of weighted nodes that are activated by inputs from previous layers. These networks are trained with examples in which the correct/true output (label) is known for a given input; the weight parameters in the nodes of the network evolve due to the minimization of the error between prediction and true value. This causes the network to become an increasingly better predictor of the training 

Prior art
5.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Fernandez Martinez [‘616] discloses automated and semi-automated systems and methods for analyzing data in high-dimensional spaces, observed data and at least one input model parameter set is received. The input model parameter set serves as a solution candidate of a predefined problem (e.g., inverse or optimization problem) and is related to the observed data via a model. To provide enhanced computational efficiency, a reduced base with lower dimensionality is determined based on the input model parameter set. The reduced base is associated with a set of coefficients, which represents the coordinates of any model parameter set in the reduced base. Sampling is performed within the reduced base to generate an output model parameter set in the reduced base 
Wang et al. [‘800] disclose training a convolutional neural network using an inconsistent stochastic gradient descent (ISGD) algorithm. ISGD models the training as a stochastic process that slowly reduces down the average loss of batches random samples. SGD treats all batches identically and trains each batch iteratively in an epoch. The ISGD algorithm provides more iterations for under-trained batches while reducing iterations for well-trained ones.
Cheng et al. [‘699] disclose a novel deep convolutional neural network (CNN) to perform the estimation of the information needed to model the imaging process. A CNN is trained to model the map estimation process in an unsupervised fashion. This unsupervised framework enables the ability to enforce properties when the estimated maps are used to combine the multi-channel data. The technique enables sensitivity maps to have higher spatial resolutions and allows the sensitivity maps to transform the input data into a space that is easier for the reconstruction to accurately estimate missing samples. 

    Contact information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857